internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc intl br1-plr-117605-99 date date number release date in re ty legend company a annuity_contract dear this is in reply to your letter dated date as amended by your letter dated date requesting a ruling under the united_states - united mexican states income_tax treaty signed on date the treaty and sec_1441 of the internal_revenue_code with respect to payments from annuity_contract to owners and or beneficiaries who are residents of mexico under the treaty and who are not citizens of the united_states the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination company a intends to sell annuity_contract to individual residents of mexico who are not citizens of the united_states annuity_contract will not be sold as an individual_retirement_annuity and will not be sold pursuant to any arrangement relating to compensation_for services annuity_contract is marketed and sold only to individuals it is designed marketed and purchased as a long-term retirement investment vehicle when annuity_contract is issued a date will be selected upon which annuity payments are to start in accordance with one of the options specified in annuity_contract if the owner dies prior to the selected date the value of the contract will be paid to the designated_beneficiary either in a lump sum or under one of the specified options in addition the owner may at any time upon notice to company a surrender the value of the contract in part or in full in exchange for a lump sum payment withdrawals at other plr-117605-99 than specified times will be subject_to withdrawal charges ruling requested you have requested a ruling that distributions under annuity_contract whether paid in a series of payments or in a lump sum to any owner or beneficiary who is a resident of mexico and who is not a citizen_of_the_united_states will be taxable under the treaty only by mexico and thus will not be subject_to taxation by the united_states law and analysis sec_871 of the code provides generally that a nonresident_alien_individual is subject_to a 30-percent tax on amounts received as interest other than original_issue_discount as defined in sec_1273 dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income to the extent the amount so received is from sources within the united_states but only to the extent the amount so received is not effectively connected with the conduct_of_a_trade_or_business within the united_states sec_1441 of the code provides in part for the withholding of tax at a 30-percent rate on the items of income described in sec_871 sec_1_1441-2 of the income_tax regulations that will apply to payments made after date provides that i f an item_of_income falls within the class of income contemplated in the statute it is immaterial whether the payment of that item is made in a series of payments or in a single lump sum sec_1_1441-2 of the regulations that applies to payments made before date includes a similar provision sec_894 requires that the provisions of the code be applied with due regard to any treaty obligation of the united_states that applies to the taxpayer article paragraph of the treaty provides that annuities derived and beneficially owned by a resident of a contracting state shall be taxable only in that state the term annuities as used in this paragraph means a stated sum paid periodically at stated times during a specified number of years under an obligation to make the payments in return for adequate_and_full_consideration other than services rendered the technical explanation of the treaty prepared by the treasury_department states that article paragraph is intended to cover traditional annuity arrangements which provide retirement benefits to individuals it is not intended to exempt from tax at source income from arrangements that are a variation of traditional annuities and that accrue to corporations or other legal persons plr-117605-99 holding based solely on the information submitted and on the representations made by the taxpayer and provided that the owner is an individual and that owner or beneficiary is a resident of mexico within the meaning of article of the treaty on the date of each distribution and that the appropriate documentation is filed with company a pursuant to sec_1 of the income_tax regulations it is held that distributions to the owner or beneficiary under annuity_contract will constitute annuity distributions under article paragraph of the treaty that will not be subject_to federal_income_tax under sec_871 and will not be subject_to_withholding under sec_1441 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion was requested and none is expressed as to whether annuity_contract satisfies the requirements for qualification as an annuity under sec_72 of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer a copy of this letter must be attached to any income_tax return to which it is relevant sincerely m grace fleeman assistant to the branch chief branch office of associate chief_counsel international cc assistant_commissioner international international district operations op in d chief examination_division assistant_commissioner international
